Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the amendment application filed on 11/04/2021. Claims 4, 5, 7, 8, 10-14, 16-22, 27-28, 30-32, 34-39 have been canceled; claims 41-45 have been added; claims 1-3, 6, 9, 15, 23-26, 29, 33, 40 – 45 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 6, 9, 15, 23-26, 29, 33, 40 – 45 are rejected under 35 USC 103 as being unpatentable over Yuk et al (US Pub. No. 2012/0093079 A1) in view of Beale et al (US Pub. No. 2018/0376484 A1). 

Regarding claim 1, Yuk discloses “broadcasting, by a base station, configuration information to make a user equipment (UE) select a target carrier according to a type of the UE and the configuration information” (see Yuk ¶ 0070; A base station may transmit information about an available carrier set to a mobile terminal through a specific broadcast channel; ¶ 0072; the mobile terminal and the base station exchange parameters associated with multicarrier capabilities; ¶ 0078; the base station may transmit an advanced-preamble (A-preamble) including information about a system bandwidth and information about a carrier configuration to mobile terminals), “wherein the type of the UE comprises a fist-type UE which supports an enhanced multi-carrier cell and a second-type UE which does not support an enhanced multi-carrier cell” (see Yuk ¶ 0082; The basic MC capability negotiation process of the first step is performed in order to determine a progress direction of the extended MC 
capability negotiation process of the second step, by exchanging information indicating whether or not multicarrier is supported; ¶ 0088; the negotiation process of the first step may be performed even in a mobile terminal which does not support MC capabilities and the negotiation process of the second step may be selectively performed only in a mobile 
terminal which supports MC capabilities; ¶ 0091; ), “and indication information indicating whether the common carrier list of the second-type UE is available for the first-type UE”( see Yuk ¶ 0084; the base station may set some of an available carrier set to assigned carriers according to the multi carrier (MC) capabilities of the mobile terminal; ¶ 0098; negotiating with the base station (ABS) for multicarrier support and acquiring information about the 
multicarrier configuration of an available carrier set supported by the base station and information about assigned carriers ).  
Beale discloses different lists of carriers). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Yuk and Beale before him or her, to modify the invention of Yuk to provide different lists of carriers as taught by Beale according to whether the UEs support multi carrier as taught by Yuk. The suggestion for doing so would have been to overcome the challenge of supporting such a wide range of communications devices (¶ 0004, 0005).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Yuk and Beale further discloses “wherein the first-type common carrier list comprises an first-type uplink common carrier list- and a first-type downlink common carrier list the second-type common carrier list comprises a second-type uplink common carrier list and a second-type downlink common carrier list”; (see Yuk ¶ 0070, ¶ 0088 and Beale ¶ 0066, ¶ 0067).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Yuk and Beale further discloses “wherein the enhanced multi-carrier cell comprises at least a multi- carrier cell consisting of a carrier in an in-band mode and a carrier in a stand-alone mode”; (see Yuk ¶ 0082, Beale ¶ 0066, ¶ 0067).

Regarding claim 41, claim 1 is incorporated as stated above.  In addition, the combination of Yuk and Beale further discloses “wherein the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in a guard band mode and a carrier in a stand- alone mode carrier”; (see Yuk ¶ 0070, ¶ 0088 and Beale ¶ 0072, ¶ 0156).  

Regarding claim 44, claim 1 is incorporated as stated above.  In addition, the combination of Yuk and Beale further discloses “wherein the indication indicates whether the first common carrier list is available for the first-type UE comprises:-9-Application No.: 161599428 Filing Date:September 3, 2019 if the configuration information does not comprise the indication information indicating that the first-type common carrier list is available for the first-type UE, a common carrier list capable to be used by the first-type UE is the second-type common carrier list carried in the configuration information; or if the configuration information comprises the indication information indicating that the first-type common carrier list is available for the first-type UE, a common carrier list capable to be used by the first-type UE is a union set of the first-type common carrier list and the second-type common carrier list carried in the configuration information”; (see Yuk ¶ 0076, ¶ 0082; Beale ¶ 0073).  

Regarding claim 6, Yuk discloses “receiving, by a user equipment (UE), configuration information broadcast by a base station, and selecting a target carrier according to a type of the UE and the configuration information” (see Yuk ¶ 0070; A base station may transmit information about an available carrier set to a mobile terminal through a specific broadcast channel; ¶ 0072; the mobile terminal and the base station exchange parameters associated with multicarrier capabilities; ¶ 0078; the base station may transmit an advanced-preamble (A-preamble) including information about a system bandwidth and information about a carrier configuration to mobile terminals), “wherein the type of the UE comprises a fist-type UE which supports an enhanced multi-carrier cell and a second-type UE which does not support an enhanced multi-carrier cell” (see Yuk ¶ 0082; The basic MC capability negotiation process of the first step is performed in order to determine a progress direction of the extended MC 
capability negotiation process of the second step, by exchanging information indicating whether or not multicarrier is supported; ¶ 0088; the negotiation process of the first step may be performed even in a mobile terminal which does not support MC capabilities and the negotiation process of the second step may be selectively performed only in a mobile 
terminal which supports MC capabilities; ¶ 0091; ), “and indication information indicating whether the common carrier list of the second-type UE is available for the first-type UE”( see Yuk ¶ 0084; the base station may set some of an available carrier set to assigned carriers according to the multi carrier (MC) capabilities of the mobile terminal; ¶ 0098; negotiating with the base station (ABS) for multicarrier support and acquiring information about the 
multicarrier configuration of an available carrier set supported by the base station and information about assigned carriers ).  
Beale discloses different lists of carriers). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Yuk and Beale before him or her, to modify the invention of Yuk to provide different lists of carriers as taught by Beale according to whether the UEs support multi carrier as taught by Yuk. The suggestion for doing so would have been to overcome the challenge of supporting such a wide range of communications devices (¶ 0004, 0005).

Claim 9 contain limitations similar to the limitations presented in the method claims 1 and 44 that has been rejected above.  Applicant attention is directed to the rejection of claims 1 and 44.  Claim  9 are rejected under the same rational as claims 1 and 44.

Regarding claim 15, claim 6 is incorporated as stated above.  In addition, the combination of Yuk and Beale further discloses “wherein the RRC message comprises at least a UE capability information message”; (see Beale ¶ 0072, ¶ 0156).  

Claims 23 – 25, 42 and 45 are the apparatus claims corresponding to the method claims 1 – 3, 41 and 44 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 3, 41 and 44.  Claims 23 – 25, 42 and 45 are rejected under the same rational as claims 1 – 3, 41 and 44.

Claims 26, 29, 33 are the apparatus claims corresponding to the method claims 6, 9, 15 that have been rejected above.  Applicant attention is directed to the rejection of claims 6, 9, 15.  Claims 26, 29, 33 are rejected under the same rational as claims 6, 9, 15.

Claim 40 is the Non-transitory computer storage medium claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 40 is rejected under the same rational as claim 1.


Claim 43 is the Non-transitory computer storage medium claim corresponding to the method claim 6 that has been rejected above.  Applicant attention is directed to the rejection of claim 6.  Claim 43 is rejected under the same rational as claim 6.


Response to Argument(s)
Applicant's argument(s) filed on November 04, 2012 have been fully considered but they are not persuasive. Also, arguments submitted are moot in view of the new ground rejection.  Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
Beale fails to teaches or suggest a " the configuration information comprises one of: a first common carrier list of the fist-type UE, and a common carrier list of the second-type UE; or a second common carrier list of the fist-type UE, a common carrier list of the second-type UE, and indication information indicating whether the common carrier list of the second-type UE is available for the first-type UE." as recited in Applicant's claim 1.
In response. Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  First, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With that being said, Yuk (see Yuk ¶ 0070) discloses A base station may transmit information about an available carrier set to a mobile terminal through a specific broadcast channel; and discloses the base station may transmit an advanced-preamble (A-

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468